In an action to recover damages for alleged misrepresentation and breach of a covenant in a deed, defendants appeal from so much of an order as denies their motion to vacate in its entirety a notice of taking their testimony by deposition and a subpoena duces tecum, requiring them to produce books, records, documents, and other papers specified. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The examination is to proceed on twenty days’ notice. No opinion. Nolan, P. J., Adel, MacCrate, Beldock and Murphy, JJ., concur.